Detailed Action
	This action is responsive to an original non-provisional application filed on 3/5/2020 with acknowledgement that this application does not claim priority to another application.
	Claims 1-2 and 4-20 are currently pending.  Claims 1, 10, and 20 are independent claims.  Claims 10-20 have been withdrawn from further consideration.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The response filed on August 29, 2022 is acknowledged.  Seven pages of amended claims were received on 6/21/2022.  Claims 1-2, 4-10, 12-13, and 17-20 and  have been amended.  Claim 3 has been cancelled.  The claims have been amended such that they are no longer rejected under 35 U.S.C. 112(b) and 35 U.S.C. 112(d), however Claims 1 and 5 remain objected to as noted below.
Election/Restrictions
Applicant’s election of Invention Group I, drawn to a narrow transport boom folding hinge system, in the reply filed on 3/9/2022 is acknowledged.  
Because applicant did not distinctly and specifically point out any errors in the restriction requirement, the election has been treated as an election without traverse.  (MPEP § 818.01(a)).  
Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claim Objections
Claims 1 and 5 are objected to because of the following informalities:
In Claim 1 Lines 8-9, “one of the pair of adjacent boom sections being pivotable about the intermediate hinge pivot axis with respect to another one of the pair of adjacent boom sections” should be revised to “one boom section of the pair of adjacent boom sections being pivotable about the intermediate hinge pivot axis with respect to another boom section of the pair of adjacent boom sections” to ensure proper antecedent basis.
In Claim 1 Lines 12-13, “one of the pair of adjacent boom sections pivots with respect to the other of the pair of adjacent boom sections” should be revised to “the one boom section of the pair of adjacent boom sections pivots with respect to the other boom section of the pair of adjacent boom sections” to ensure proper antecedent basis.
In Claim 5 Line 3, “the multiple boom sections includes” should be revised to “the multiple boom sections include” to ensure proper grammar.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6,035,942 to Smith et al. (“Smith”) in view of US PGPUB 2018/0027736 A1 to Van Mill et al. (“Van Mill”).
As to Claim 1, Smith discloses a narrow transport boom folding hinge system (See Figs. 2-5) for an agricultural product applicator (See Fig. 3) with a boom (See Annotated Fig. 2, the boom consists of the left boom arm and the right boom arm) supported by a chassis (See Annotated Fig. 2) of the agricultural product applicator, the boom having multiple boom sections (See Annotated Fig. 2) and defining an unfolded in-use position when in a boom in-use state (See Figs. 4 and 5) and a folded transport position when in a boom fully folded state (See Figs. 2 and 3, a folded state is shown with a right boom arm folded and it is understood that a fully folded state exists when the left boom arm is also folded), the narrow transport boom folding hinge system comprising: 
an intermediate hinge (See Annotated Fig. 2) arranged between a pair of adjacent boom sections of the multiple boom sections (See Annotated Fig. 2, the intermediate hinge is between the inner boom section and the intermediate boom section), the intermediate hinge defining an intermediate hinge pivot axis (See A1 in Annotated Fig. 2), one of the pair of adjacent boom sections being pivotable about the intermediate hinge pivot axis with respect to another one of the pair of adjacent boom sections to define a boom partially folded state as a stack of partially folded boom sections (See Annotated Fig. 2 and Fig. 4), the intermediate hinge pivot axis being arranged in a first orientation when one of the pair of adjacent boom sections pivots with respect to the other of the pair of adjacent boom sections from the boom in-use state to the boom partially folded state(See Annotated Fig. 2 and Fig. 4); 
an inner hinge (See Annotated Fig. 2) arranged between the chassis of the agricultural product applicator and an inner-most boom section of the multiple boom sections (See Annotated Fig. 2),  the inner hinge defining an inner hinge pivot axis (See A2 in Annotated Fig. 2), the boom being pivotable about the inner hinge pivot axis from the boom partially folded state to the boom fully folded state (See Annotated Fig. 2 and Fig. 5, See Col. 2 Lines 2-9); the inner hinge pivot axis being misaligned with respect to the intermediate hinge pivot axis (See Annotated Fig. 2 and Fig. 5) so that while the stack of partially folded boom sections pivots from the boom partially folded state to the boom fully folded state, the intermediate hinge pivot axis changes to a second orientation (See Annotated Fig. 2 and Fig. 5, See Col. 2 Lines 2-9).
Regarding Claim 1, in reference to the narrow transport boom folding hinge system of Smith as applied above, Smith does not disclose wherein the inner hinge pivot axis defines a compound pivot axis angle that is both: 
tilted in one a longitudinal forward or a longitudinal rearward direction with respect to a longitudinal axis of the agricultural product applicator; and 
tilted in one of a transverse inward direction or a transverse outward direction with respect to a longitudinal axis of the agricultural product applicator (See Annotated Fig. 2 and Fig. 3, inner hinge pivot axis A2 appears to be perpendicular to longitudinal axis A3).
However, Van Mill discloses a narrow transport boom folding hinge system (See Figs. 1-4) for an agricultural product applicator (Paragraph 0004 “grain cart”) wherein an inner hinge (Fig. 4 #108 “compound angle joint”) has an inner hinge pivot axis (See A1 in Annotated Figs. 2a and 2b, which is equivalent to the axis shown in Figs. 3a and 3b) that defines a compound pivot axis angle (See Paragraph 0034) that is both:
 tilted in a longitudinal forward direction with respect to a longitudinal axis of an agricultural product applicator (See A1 relative to the x-axis in Annotated Fig. 2b, A1 is tilted from a vertical position forward of the x-axis); and
tilted in a transverse inward direction with respect to the longitudinal axis of the agricultural product applicator (See A1 relative to the x-axis in Annotated Fig. 2a, A1 is tilted from a vertical position in towards the x-axis).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the narrow transport boom folding hinge system of Smith as applied above such that the inner hinge pivot axis defines a compound pivot axis angle that is both: 
tilted in a longitudinal forward direction with respect to a longitudinal axis of the agricultural product applicator; and 
tilted in a transverse inward direction with respect to a longitudinal axis of the agricultural product applicator, 
as taught by Van Mill for the purpose of facilitating folding of the boom such that it does not protrude in a certain direction or obstruct a particular space (See Abstract and Paragraph 0033).
As to Claim 2, in reference to the narrow transport boom folding hinge system of Smith in view of Van Mill as applied to Claim 1 above, Smith further discloses wherein: 
In the first orientation the intermediate hinge pivot axis is arranged substantially vertically to fold the respective adjacent boom section along a generally horizontal swept path with the stack of partially folded boom sections defining a substantially horizontal stacked configuration (See Annotated Fig. 2 and Fig. 4, See Col. 2 Lines 2-9); and 
the inner hinge pivot axis is arranged at an angle such that pivoting the substantially horizontal stacked configuration of the stack of partially folded boom sections about the inner hinge pivot axis converts the stack of partially folded boom sections to a substantially vertical stacked configuration and moves the intermediate hinge pivot axis into the second orientation (See Annotated Fig. 2 and Fig. 5, See Col. 2 Lines 2-9).
As to Claim 4, in reference to the narrow transport boom folding hinge system of Smith in view of Van Mill as applied to Claim 1 above, Van Mill further discloses wherein the inner hinge pivot axis is tilted forward and inward with respect to the longitudinal axis of the agricultural product applicator as defined by an upper end of the inner hinge relative to a lower end of the inner hinge (See A1 relative to the x-axis in Annotated Fig. 2b, A1, which is drawn from a lower end of the inner hinge relative to an upper end of the inner hinge, is tilted from a vertical position forward of the x-axis.  See A1 relative to the x-axis in Annotated Fig. 2a, A1 is tilted from a vertical position in towards the x-axis.) 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Van Mill, US PGPUB 2020/0085032 A1 to Lasne et al. (“Lasne”) and US Patent 7,364,096 to Sosnowski et al. (“Sosnowski”).
As to Claim 5, in reference to the narrow transport boom folding hinge system of Smith in view of Van Mill as applied to Claim 1 above, Smith further discloses wherein:
the multiple boom sections include an inner boom section and an intermediate boom section, the pair of adjacent boom sections including the inner boom section and the intermediate boom section, the inner boom section being the inner-most boom section (See Annotated Fig. 2), 
wherein for each boom arm the intermediate hinge connects the intermediate boom section to the inner boom section and the inner hinge connects the inner boom section to the chassis of the agricultural product applicator (See Annotated Fig. 2), and
wherein during a folding sequence: 
the intermediate boom section pivots about the intermediate hinge in a generally horizontal direction to provide a full horizontal stack of boom sections with the intermediate and inner boom sections horizontally stacked with respect to each other when in the boom partially folded state (See Annotated Fig. 2); and
the full horizontal stack of boom sections pivots about the inner hinge with a vertical travel component to roll the full horizontal stack of boom sections from a horizontally stacked orientation to a vertically stacked orientation (See Annotated Fig. 2 and Fig. 3)
Regarding Claim 5, Smith does not disclose further comprising an outer hinge,
wherein the outer hinge connects the outer boom section to the intermediate boom section; and
during a folding sequence:
the outer boom section pivots about the outer hinge in a generally horizontal first direction with respect to the intermediate boom section to provide an outer folded horizontal stack of boom sections in the boom partially folded state; and
the outer folded horizontal stack of boom sections pivots about the intermediate hinge in a generally horizontal second direction opposite the first direction with respect to the inner boom section to provide a full horizontal stack of boom sections with the outer, intermediate, and inner boom sections horizontally stacked with respect to each other when in the boom partially folded state.
However, Lasne discloses a narrow transport boom folding hinge system (See Figs. 1-4) comprising a boom arm (See Fig. 1) that comprises an intermediate hinge (See articulation #1 in Fig. 1 that is between 2” and 2’), an outer hinge (See articulation #1 in Fig. 1 that is between 2’ and 2), multiple boom sections comprising an inner boom section (See 2” in Fig. 1), an intermediate boom section (See 2’ in Fig. 1), and an outer boom section (See 2 in Fig. 1), wherein the inner boom section and intermediate boom section are adjacent boom sections (See Fig. 1), the inner boom section being the inner-most boom section (See Fig. 1)
wherein the outer hinge connects the outer boom section to the intermediate boom section (See Fig. 1); 
wherein the intermediate hinge connects the intermediate boom section to the inner boom section (See Fig. 1); 
wherein during a folding sequence: 
the outer boom section pivots about the outer hinge in a generally horizontal first direction with respect to the intermediate boom section to provide an outer folded horizontal stack of boom sections in the boom partially folded state (See Paragraph 0034); and
the outer folded horizontal stack of boom sections pivots about the intermediate hinge in a generally horizontal second direction opposite the first direction with respect to the inner boom section to provide a full horizontal stack of boom sections with the outer, intermediate, and inner boom sections horizontally stacked with respect to each other when in the boom partially folded state (See Paragraph 0034).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the narrow transport boom folding hinge system of Smith in view of Van Mill as applied to Claim 1 above to comprise an outer hinge and an outer boom section,
wherein the outer hinge connects the outer boom section to the intermediate boom section; and
during a folding sequence:
the outer boom section pivots about the outer hinge in a generally horizontal first direction with respect to the intermediate boom section to provide an outer folded horizontal stack of boom sections in the boom partially folded state; and
the outer folded horizontal stack of boom sections pivots about the intermediate hinge in a generally horizontal second direction opposite the first direction with respect to the inner boom section to provide a full horizontal stack of boom sections with the outer, intermediate, and inner boom sections horizontally stacked with respect to each other when in the boom partially folded state,
as taught by Lasne for the purpose of folding the boom arms using a conventional mode of folding (See Paragraph 0035).
Regarding Claim 5, in reference to the narrow transport boom folding hinge system of Smith in view of Van Mill and Lasne as applied above, Smith does not disclose wherein the full horizontal stack of boom sections pivots about the inner hinge with a horizontal travel component and a vertical travel component, and in the vertically stacked orientation the outer, intermediate, and inner boom sections are substantially vertically stacked with respect to each other (See Fig. 2, the full horizontal stack of boom sections pivots with only a vertical travel component such that the boom sections are not vertically stacked with respect to each other).
However, Sosnowski discloses a narrow transport boom folding hinge system (See Figs. 1-2) for an agricultural product applicator (See Col. 1 Lines 16-21) with a boom (See Annotated Fig. 1, the boom consists of a left boom section and a right boom section) supported by a chassis (See Annotated Fig. 1) of the agricultural product applicator, the boom having multiple boom sections (See Annotated Fig. 1) and defining an unfolded in-use position (See Annotated Fig. 1) when in a boom in-use state and a folded transport position when in a boom fully folded state (See Fig. 2), the narrow transport boom folding hinge system comprising
an inner hinge (See Annotated Fig. 1, the inner hinge is a single breakaway pivot #50 connected to the left boom section) arranged between the chassis of the agricultural product applicator and an inner-most boom section (See “left boom section” in Annotated Fig. 1) about which the boom pivots to a boom fully folded state (See Fig. 2),
wherein one of the boom sections pivots about the inner hinge with both a horizontal travel component (See Fig. 5) and a vertical travel component (See Fig. 6) to roll the section from a horizontal orientation to a vertical orientation (See Fig. 2 compared to Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the narrow transport boom folding hinge system of Smith in view of Van Mill and Lasne as applied above to have the full horizontal stack of boom sections pivot about the inner hinge with a horizontal travel component and a vertical travel component, as taught by Sosnowski, for the purpose of lowering the height of the full horizontal stack of boom section to avoid obstructions (See Col. 1 Lines 41-52).  Making such a modification would result in the vertically stacked orientation being such that the outer, intermediate, and inner boom sections are substantially vertically stacked with respect to each other (See Sosnowski Figs. 2 and 5). 

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Van Mill and Sosnowski.
As to Claim 6, in reference to the narrow transport boom folding hinge system of Smith in view of Van Mill as applied to Claim 1 above, Smith does not disclose the inner hinge further comprising: 
a hinge arm having a first hinge arm end and a second hinge arm end; 
two hinge lobes including a first hinge lobe and a second hinge lobe, each of the first hinge lobe and the second hinge lobe having a hinge lobe pivot portion and a hinge lobe rod portion; 
wherein the first hinge arm end of the hinge arm extends from a sidewall of the hinge lobe pivot portion of the first hinge lobe, wherein the second hinge arm end of the hinge arm extends from a sidewall of the hinge lobe pivot portion of the second hinge lobe; 
an actuator arm, the actuator arm extending from the hinge arm, the actuator arm further being spaced apart from the first hinge lobe and the second hinge lobe; and 
an actuator engaged with the actuator arm.
However, Sosnowski discloses a narrow transport boom folding hinge system (See Figs. 1-2) for an agricultural product applicator (See Col. 1 Lines 16-21) with a boom (See Annotated Fig. 1, the boom consists of a left boom section and a right boom section) supported by a chassis (See Annotated Fig. 1) of the agricultural product applicator, the boom having multiple boom sections (See Annotated Fig. 1) and defining an unfolded in-use position (See Annotated Fig. 1) when in a boom in-use state and a folded transport position when in a boom fully folded state (See Fig. 2), the narrow transport boom folding hinge system comprising:
an inner hinge (See Annotated Fig. 1, the inner hinge is a single breakaway pivot #50 connected to the left boom section) arranged between the chassis of the agricultural product applicator and an inner-most boom section (See “left boom section” in Annotated Fig. 1) about which the boom pivots to a boom fully folded state (See Fig. 2), the inner hinge further comprising:  
a hinge arm (See Annotated Fig. 7) having a first hinge arm end (See Annotated Fig. 7) and a second hinge arm end (See Annotated Fig. 7); 
two hinge lobes including a first hinge lobe and a second hinge lobe (See Annotated Fig. 7), each hinge of the first hinge lobe and the second hinge lobe having a hinge lobe pivot portion and a hinge lobe rod portion (See Annotated Fig. 7); 
wherein the first hinge arm end of the hinge arm extends from a sidewall of the hinge lobe pivot portion of the first hinge lobe (See Annotated Fig. 7), wherein the second hinge arm end of the hinge arm extends from a sidewall of the hinge lobe pivot portion of the second hinge lobe (See Annotated Fig. 7); 
an actuator arm (See Annotated Fig. 7), the actuator arm extending from the hinge arm, the actuator arm further being spaced apart from the first hinge lobe and the second hinge lobe; and 
an actuator (Fig. 7 #14 “actuator”) engaged with the actuator arm (See Annotated Fig. 7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the narrow transport boom folding hinge system of Smith in view of Van Mill as applied to Claim 1 above to have the inner hinge further comprise: 
a hinge arm having a first hinge arm end and a second hinge arm end; 
two hinge lobes including a first hinge lobe and a second hinge lobe, each of the first hinge lobe and the second hinge lobe having a hinge lobe pivot portion and a hinge lobe rod portion; 
wherein the first hinge arm end of the hinge arm extends from a sidewall of the hinge lobe pivot portion of the first hinge lobe, wherein the second hinge arm end of the hinge arm extends from a sidewall of the hinge lobe pivot portion of the second hinge lobe; 
an actuator arm, the actuator arm extending from the hinge arm, the actuator arm further being spaced apart from the first hinge lobe and the second hinge lobe; and 
an actuator engaged with the actuator arm,
as taught by Sosnowski for the purpose of allowing the boom to fold into a position with a lowered height to avoid obstructions (See Col. 1 Lines 41-52) while allowing a self-resetting breakaway structure that is simple and durable (See Col. 2 Lines 21-29).
As to Claim 7, in reference to the narrow transport boom folding hinge system of Smith in view of Van Mill and Sosnowski as applied to Claim 6 above, Sosnowski further discloses wherein the hinge lobe rod portion is located and positioned within and extending from an aperture of the hinge lobe pivot portion (See Annotated Fig. 7).
As to Claim 8, in reference to the narrow transport boom folding hinge system of Smith in view of Van Mill and Sosnowski as applied to Claim 6 above, Sosnowski further discloses wherein the hinge arm is curved between a first hinge arm end and a second hinge arm end (See Annotated Fig. 7, the hinge arm has multiple curved portions between the first hinge arm end and the second hinge arm end).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Van Mill, Sosnowski, and US Patent 3,085,695 to Miller (“Miller”).
Regarding Claim 9, in reference to the narrow transport boom folding hinge system of Smith in view of Van Mill and Sosnowski as applied to Claim 6 above, Sosnowski does not disclose wherein at least a portion of the hinge arm is integrally formed from the inner boom section.
However, Miller discloses a boom (Fig. 6 #10 “boom structure”) comprising an inner boom section (Fig. 6 #11 “boom section”) and a hinge arm (Fig. 2 #20 “hinge structure”) that is integrally formed from the inner boom section (See Col. 3 Lines 68-72).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the narrow transport boom folding hinge system of Smith in view of Van Mill and Sosnowski as applied to Claim 6 above such that at least a portion of the hinge arm is integrally formed from the inner boom section, as doing so would utilize the known technique taught by Miller of making a hinge arm integrally formed a boom section to yield the predictable result of manufacturing the boom in a suitable manner (See Col. 3 Lines 68-72).
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transport boom folding hinge system of Smith in view of Van Mill and Sosnowski as applied to Claim 6 above to have at least a portion of the hinge arm integrally formed from the inner boom section, as it has been held that the use of a one piece construction instead of the structure disclosed in prior art would be merely a matter of obvious engineering choice In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).  See MPEP 2144.04.V.B.

    PNG
    media_image1.png
    964
    1472
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    627
    886
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    789
    1283
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    1118
    1062
    media_image4.png
    Greyscale

Response to Arguments
Applicant's arguments filed 8/29/2022 have been fully considered but they are not persuasive. 	Regarding Claim 1, applicant argues that one of ordinary skill in the art would not modify the tool bar 100 of Smith in light of the auger assembly 110 of the grain cart 100 of Van Mill, because one of ordinary skill in the art would not consider the grain cart 100 to be equivalent to an agricultural product applicator since grain carts are often used to transport harvested grain and have features that facilitate discharge of grain from the auger assembly into another container.  This argument is not found persuasive.  In response to Applicant's argument that Van Mill is nonanalogous art, it has been held that the determination that a reference is from a nonanalogous art is twofold.  First, we decide if the reference is within the field of the inventor's endeavor.  If it is not, we proceed to determine whether the reference is reasonably pertinent to the particular problem with which the inventor was involved.  In re Wood, 202 USPQ 171, 174.  The grain cart 100 of Van Mill can be considered an applicator of agricultural product, since grain can be considered an agricultural product, and the grain is applied via the auger assembly 110 to another location (See Van Mill Paragraph 0003).  Furthermore, the grain cart of Van Mill has a folding arm and is used with a tractor (See Van Mill Paragraphs 0004-0005), thus Van Mill is analogous art to Smith since the narrow transport boom folding hinge system of Smith also has a folding arm that is used on an agricultural product applicator comprising a tractor (See Smith Fig. 3).  Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention would look to modify the narrow transport boom folding hinge system for an agricultural product applicator of Smith based on the teachings of Van Mill since Van Mill can be considered analogous art to Smith.
Regarding Claim 1, applicant also argues that it would not be obvious to modify the hinge at lift cylinder 114 of Smith to be tilted in one of a longitudinal forward direction or a longitudinal rearward direction with respect to a longitudinal axis of the agricultural product applicator and tilted in one of a transverse inward direction or a transverse outward direction with respect to the longitudinal axis of the agricultural product applicator as claimed, since the axes of the hinges are perpendicular to each other in Smith.  This argument is not found persuasive.  Though the axes of the hinges of Smith are perpendicular to each other to allow for a compact boom fully folded state, modifying the inner hinge pivot axis of Smith to define a compound pivot axis angle as taught by Van Mill would facilitate folding of the boom such that it does not protrude in a certain direction or obstruct a particular space relative to the agricultural product applicator (See Van Mill Abstract and Paragraph 0033) compared to the boom fully folded state of Smith shown in Fig. 3.  As to the desirability of the modification, the proper inquiry is “whether there is something in the prior art as a whole to suggest the desirability, and thus the obviousness, of making the combination,’ not whether there is something in the prior art as a whole to suggest that the combination is the most desirable combination available.” In re Fulton, 391 F.3d 1195, 73 USPQ2d 1141 (Fed. Cir. 2004).  Therefore, while modifying Smith as taught by Van Mill would no longer result in the axes of the hinges being perpendicular to each other, one of ordinary skill in the art would be motivated to make such a modification, as doing so would yield the predictable result of being able to fold the boom into a boom fully folded state that avoids interference with a particular obstruction that would not be avoided without such a modification.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Notice of References Cited Form PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN EDWARD SCHWARTZ whose telephone number is (571)272-1770.  The examiner can normally be reached on Monday - Friday 9:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KEVIN EDWARD SCHWARTZ/Examiner, Art Unit 3752 
October 7, 2022

/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        October 11, 2022